





EXHIBIT 10.22
techniptriangles.jpg [techniptriangles.jpg]technipfmca01.jpg [technipfmca01.jpg]


Thierry Pilenko
TechnipFMC
89 Avenue de la Grande Armée
Paris 75116


September 20, 2017
Dear Thierry,
Executive Chairman Compensation
We are pleased to inform you that the Compensation Committee of the Board of
Directors of TechnipFMC PLC (the “Company”) has reviewed the terms of your
employment arrangements and upon completion of that review has updated the terms
of your compensation package, payable to you in respect of your position as
Executive Chairman of the Company. The terms set out in this letter update the
compensation terms in the service agreement dated 17 January 2017 between you
and the Company (the “Service Agreement”), the terms of which have been ratified
by the current Compensation Committee. Except as expressly amended pursuant to
this letter (the “Side Letter”) the terms of your Service Agreement will
continue to apply unchanged.
With effect from closing date of the merger, January 17, 2017, your compensation
as Executive Chairman of the Company will comprise the following:
(a)
Salary: Your annual salary shall remain unchanged at €900,000 per annum payable
in accordance with Clause 3.1 of the Service Agreement. You shall continue to be
paid through the Company’s French branch, and French social security
contributions shall be made in respect of you. Accordingly, you shall continue
to be entitled to all benefits granted under the French social security system.

(b)
Annual Bonus: You will be eligible to receive a bonus annually subject to the
achievement of performance criteria which will be notified to you separately by
the Compensation Committee (the “Annual Bonus”). Your “on target” Annual Bonus
is 120% of your annual salary with the possibility of a lower or higher bonus
(up to 200% of the on target amount, or 240% of annual salary) for performance
below or above target level. The actual amount of any Annual Bonus payable will
be determined by the Compensation Committee in its sole discretion, taking into
account Company performance against the relevant performance criteria. The Bonus
will be paid by the Company after financial results for the year are approved by
the Compensation Committee. For the avoidance of doubt, in the year when the
Service Agreement terminates, you will be eligible for a pro-rated portion of
your Annual Bonus for that year calculated by reference to your employment from
the start of such year up until the date on which your employment terminates.

(c)
Payments on termination of employment: Clauses 5.2 and 6.2 of the Service
Agreement are hereby amended to reflect that your “gross remuneration” for
calculation of the Severance Indemnity and the non-competition compensation will
be equal to your annual base salary and target Annual Bonus for the year of
termination. In addition to your entitlement to a Severance Indemnity pursuant
to Clause 5.2 of the Service Agreement and the non-competition compensation
pursuant to Clause 6.2 of the Service Agreement, upon termination of your
employment (regardless of the reason for termination) you will be entitled to
receive a






--------------------------------------------------------------------------------





payment in lieu of any accrued but untaken holiday, including holiday which you
accrued (or would have been entitled to accrue if you had been an employee
rather than a mandataire social) during your service with Technip S.A., as well
as, the Company.


Post-termination medical insurance: Following the termination of your
employment, the Company will assure that the existing supplementary health
insurance coverage for you and your spouse is continued upon the same terms and
conditions as active employees for a period of two years after the termination
date, subject to the terms of the relevant health insurance policy, any cost
sharing arrangements as in effect at the time applicable to active employees,
and your continued compliance with the non-compete obligations of Section 6.1 of
the Service Agreement.
Expenses relating to tax returns: Clause 3.3(d) of the Service Agreement shall
be clarified so that the on-going reimbursement by the Company of your expenses
relating to preparing and filing your tax returns (in France, the UK and the US)
shall be limited to the duration of your employment and the period of two years
following the termination of your employment for any reason.
LTIP: Clause 3.8 of the Service Agreement shall be amended so that the words
“gross misconduct or serious fault by the Employee” shall be replaced with “in
accordance with clause 5.4”.
Waiver: For the avoidance of doubt, the waiver and release in clause 5.4 of the
Service Agreement excludes your entitlements (and any claim to enforce those
entitlements) pursuant to: (A) the terms of the Service Agreement as amended by
this Side Letter (including without limitation your entitlements to expenses or
on-going benefits under clause 3.5, your entitlement to payment in lieu of
notice (where applicable), pro-rata bonus, non-competition compensation and
payment in lieu of accrued holiday); and (B) the side letter between you and the
Company dated September 20, 2017 in relation to pension payments. Where the
Company requires you to enter into a settlement agreement in accordance with
clause 5.4 of the Service Agreement as amended by this Side Letter, the Company
will reimburse you for the legal fees you incur in connection with the same (and
for the avoidance of doubt you shall be entitled to enforce its terms).
If you have any questions in relation to the terms of this letter, please do not
hesitate to contact the Compensation Committee. Please sign and accept the terms
of this Side Letter.
Yours sincerely,
/s/ Joseph Rinaldi
Joseph Rinaldi
For and on behalf of TechnipFMC Plc Compensation Committee
……………………………………………………………………………………………
I, Thierry Pilenko, hereby confirm that I have read and understood the terms of
this Side Letter and
accept the variations to my Service Agreement dated 17 January 2017 as detailed
herein.


Signed:…/s/ Thierry Pilenko……………………. Dated: 20 September 2017……………………..





